                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA



     Racquel Morales,                                  Case No. 18-cv-734 (DSD/TNL)

                   Plaintiff,

     v.                                                    PROTECTIVE ORDER

     PET Investments, LLC,

                   Defendant.


          This matter is before the Court on the parties’ Stipulation for Protective Order. (ECF

No. 16). Based on the stipulation of the parties, and all the files, records, and proceedings

herein, IT IS HEREBY ORDERED that pursuant to Fed. R. Civ. P. 26(c), confidential

information shall be disclosed in the designated ways:


1.        Definitions. As used in this protective order:

          (a)    “attorney” means an attorney who has appeared in this action;

          (b)    “confidential document” means a document designated as confidential under

                 this protective order;

          (c)    to “destroy” electronically stored information means to delete from all

                 databases, applications, and file systems so that the information is not

                 accessible without the use of specialized tools or techniques typically used

                 by a forensic expert;

          (d)    “document” means information disclosed or produced in discovery,

                 including at a deposition;
     (e)   “notice” or “notify” means written notice;

     (f)   “party” means a party to this action; and

     (g)   “protected document” means a document protected by a privilege or the

           work-product doctrine.

2.   Designating a Document or Deposition as Confidential.

     (a)   A party or non-party disclosing or producing a document may designate it as

           confidential if the party or non-party contends that it contains confidential or

           proprietary information.

     (b)   A party or non-party may designate a document as confidential by

           conspicuously marking each page with the word “confidential.”

     (c)   Deposition testimony may be designated as confidential:

           (1)    on the record at the deposition; or

           (2)    after the deposition, by promptly notifying the parties and those who

           were present at the deposition.

     (d)   If a witness is expected to testify as to confidential or proprietary

           information, a party or non-party may request that the witness’s deposition

           be taken in the presence of only those persons entitled to receive confidential

           documents.

3.   Who May Receive a Confidential Document.

     (a)   A confidential document may be used only in this action.

     (b)   No person receiving a confidential document may reveal it, except to:

           (1)    the court and its staff;

                                             2
           (2)    an attorney or an attorney’s partner, associate, or staff;

           (3)    a person shown on the face of the confidential document to have

                  authored or received it;

           (4)    a court reporter or videographer retained in connection with this

                  action;

           (5)    a party (subject to paragraph 3(c)); and

           (6)    any person who:

                  (A)       is retained to assist a party or attorney with this action; and

                  (B)       signs a declaration that contains the person’s name, address,

                            employer, and title, and that is in substantially this form:

                                   I have read, and agree to be bound by, the protective
                            order in the case captioned Racquel Morales v. PET
                            Investments, LLC, No. 18-cv-734 in the United States District
                            Court for the District of Minnesota. As soon as my work in
                            connection with that action has ended, but not later than 30
                            days after the termination of that action (including any
                            appeals), I will return or destroy any confidential document
                            that I received, any copy of or excerpt from a confidential
                            document, and any notes or other document that contains
                            information from a confidential document.
                                   I declare under penalty of perjury that the foregoing is
                            true and correct;

     (c)   If a confidential document is revealed to someone not entitled to receive it,

           the parties must make reasonable efforts to retrieve it.

4.   Serving This Protective Order on a Non-Party. A party serving a subpoena on a

     non-party must simultaneously serve a copy of this protective order and of Local

     Rule 5.6.


                                             3
5.   Correcting an Error in Designation. A party or non-party who discloses or

     produces a confidential document not designated as confidential may, within 7 days

     after discovering the error, provide notice of the error and produce a copy of the

     document designated as confidential.

6.   Use of a Confidential Document in Court.

     (a)   Filing. This protective order does not authorize the filing of any document

           under seal. The sealing of entire pleadings, memoranda of law, exhibits,

           and the like is strongly discouraged. No document shall be filed under

           seal unless such document or information therein is genuinely

           confidential and/or there are compelling reasons to do so. Any party

           seeking to file a document under seal shall specifically review each

           document and the information therein to limit sealing only to the extent

           necessary. If a party files a document containing confidential information

           with the Court, it shall do so in compliance with the Electronic Case Filing

           Procedures for the District of Minnesota and Local Rule 5.6. Any joint

           motion made pursuant to Local Rule 5.6 before United States Magistrate

           Judge Tony N. Leung shall conform to Exhibit A attached hereto.

           Counsel shall provide the Court with two courtesy copies of the

           unredacted documents with the redacted information highlighted in

           yellow.

     (b)   Presentation at a hearing or trial. A party intending to present another party’s

           or a non-party’s confidential document at a hearing or trial must promptly

                                            4
           notify the other party or the non-party so that the other party or the non-party

           may seek relief from the court.

7.   Changing a Confidential Document’s Designation.

     (a)   Document disclosed or produced by a party. A confidential document

           disclosed or produced by a party remains confidential unless the parties agree

           to change its designation or the court orders otherwise.

     (b)   Document produced by a non-party. A confidential document produced by

           a non-party remains confidential unless the non-party agrees to change its

           designation or the court orders otherwise after providing an opportunity for

           the non-party to be heard.

     (c)   Changing a designation by court order. A party who cannot obtain agreement

           to change a designation may move the court for an order changing the

           designation. If the motion affects a document produced by a non-party then,

           with respect to the motion, that non-party is entitled to the same notice and

           opportunity to be heard as a party. The party or non-party who designated a

           document as confidential must show that the designation satisfies Fed. R.

           Civ. P. 26(c).

8.   Handling a Confidential Document after Termination of Litigation.

     (a)   Within 60 days after the termination of this action (including any appeals),

           each party must:

           (1)    return or destroy all confidential documents; and



                                           5
            (2)   notify the disclosing or producing party that it has returned or

                  destroyed all confidential documents within the 60-day period.

      (b)   Notwithstanding paragraph 8(a), each attorney may retain a copy of any

            confidential document submitted to the court.

9.    Inadvertent Disclosure or Production to a Party of a Protected Document.

      (a)   Notice.

            (1)   A party or non-party who discovers that it has inadvertently disclosed

                  or produced a protected document must promptly notify the receiving

                  party and describe the basis of the claim of privilege or protection. If

                  the party or non-party provides such notice and description, the

                  privilege or protection is not waived.

            (2)   A party who discovers that it may have received an inadvertently

                  disclosed or produced protected document must promptly notify the

                  disclosing or producing party or non-party.

      (b)   Handling of Protected Document. A party who is notified or discovers that

            it may have received a protected document must comply with Fed. R. Civ. P.

            26(b)(5)(B).

10.   Security Precautions and Data Breaches.

      (a)   Each party must make reasonable efforts to protect the confidentiality of any

            confidential document disclosed or produced to that party.




                                          6
      (b)    A party who learns of a breach of confidentiality must promptly notify the

             disclosing or producing party of the scope and nature of that breach and make

             reasonable efforts to remedy the breach.

11.   Survival of Obligations. The obligations imposed by this protective order survive

      the termination of this action.

11.   Prior Orders. All prior consistent orders remain in full force and effect.

12.   Remedies. Failure to comply with any provision of this Order or any other

      prior consistent Order shall subject the non-complying party, non-complying

      counsel and/or the party such counsel represents to any and all appropriate

      remedies, sanctions and the like, including without limitation: assessment of

      costs, fines and attorneys’ fees and disbursements; waiver of rights to object;

      exclusion or limitation of witnesses, testimony, exhibits, and other evidence;

      striking of pleadings; complete or partial dismissal with prejudice; entry of

      partial default judgment; and/or any other relief that this Court may from

      time to time deem appropriate.



Dated: October 26, 2018                         s/ Tony N. Leung
                                         Tony N. Leung
                                         United States Magistrate Judge
                                         District of Minnesota

                                         Morales v. PET Investments, LLC
                                         Case No. 18-cv-734 (DSD/TNL)




                                           7
